COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JACK J. JENKINS
                                            MEMORANDUM OPINION *
v.   Record No. 2616-98-4                       PER CURIAM
                                               JUNE 15, 1999
NANCY ANN WHITEHEAD JENKINS


              FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                       Thomas D. Horne, Judge

           (Jon D. Huddleston; Sevila, Saunders,
           Huddleston & White, on brief), for appellant.

           (Mark B. Sandground; Curt M. Nichols;
           Sandground, Barondess, West & New, on brief),
           for appellee.


     Jack J. Jenkins appeals from a final decree of divorce

awarding his wife, Nancy Ann Whitehead Jenkins, spousal support

and deciding other issues.    The husband contends that the trial

judge erred in ruling that the issue of spousal support was

properly pleaded.   The husband also seeks attorney's fees and

costs associated with this appeal.   Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

judge.   See Rule 5A:27.




    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                     Plea for Spousal Support

     Husband contends that wife failed to properly plead the issue

of spousal support and that the trial judge erred in reserving

wife's right to seek spousal support in the future.    Husband's

argument is based, in part, upon the procedural peculiarities of

this case.

     The record establishes that the husband filed a Bill of

Complaint for divorce in which he prayed, in pertinent part, that

"to the extent any issues of support or property remain

unresolved, that the [husband] be awarded relief pursuant to

Section 20-107.1 and Section 20-107.3."   The wife filed her

Answer, Grounds of Defense, and Cross-Bill.    In the Grounds for

Defense, the wife asserted that there were unresolved "issues

concerning support, assets and liabilities, which remain to be

determined by the Court" and requested "that the Court resolve

issues of support and property which remain unresolved."   The

husband filed a demurrer to the wife's cross-bill and a motion to

strike wife's answer and grounds of defense.    The trial judge

sustained the husband's demurrer to the Amended Cross-Bill and

granted the wife leave to file another amended Answer.    The

judge's order did not strike the grounds of defense.    The wife

filed an Amended Answer and Amended Cross-Bill of Complaint.      The

husband again successfully demurred to the cross-bill.    However,

the trial judge denied the husband's motion to strike the amended


                              - 2 -
answer, but instead granted leave to amend.    The order did not

address the grounds of defense.    The wife filed several additional

amended cross-bills and answers, all of which were challenged by

the husband.

     In his opinion letter dated June 25, 1997, the trial judge

found that wife had sought spousal support in her grounds of

defense, which remained pending despite the various orders

sustaining the husband's demurrers to the bills of complaint and

motions to strike the answers.    In the divorce decree entered on

October 3, 1997, the trial judge expressly reserved jurisdiction

to determine spousal support and other issues by further decree.

By final decree entered October 13, 1998, the trial judge found

that "there was a pleading that was not stricken and was a part

of the record of this cause, and the [wife] is awarded a

reservation of spousal support."    This appeal followed.

     "'The power to decree a divorce is purely statutory.'

Therefore, unless the 'prerequisites necessary for exercising

that jurisdiction' are 'specifically pled[,] . . . the

proceedings [are] a nullity.'"     Reid v. Reid, 24 Va. App. 146,

150, 480 S.E.2d 771, 773 (1997) (citations omitted).

          Fundamental rules of pleading provide that
          no court can base its judgment or decree
          upon a right which has not been pleaded and
          claimed. The office of pleadings is to give
          notice to the opposing party of the nature
          and character of the claim, without which
          the most rudimentary due process safeguards
          would be denied.

                                 - 3 -
Boyd v. Boyd, 2 Va. App. 16, 18-19, 340 S.E.2d 578, 580 (1986).

Thus, the trial judge's exercise of the power to decree a

divorce "remains dependent upon the pleadings having raised the

issue."   Id. at 19, 340 S.E.2d at 580.

     The specific references to support set out in the pleadings

distinguish this case from the general prayers for relief that

we found to be insufficient in Boyd and Reid.   Here, both

parties raised the question of spousal support in their initial

pleadings as an issue which remained to be resolved.

     The husband correctly notes that a grounds of defense is a

responsive pleading at law, not equity.   See Rules 3:5 and 3:7.

Nonetheless, we find no error in the trial judge's determination

that the wife's plea for spousal support remained before the

court.

     The record reflects that the trial judge's order did not

strike all of the wife's initial pleading.   The order sustained

the husband's demurrer to the portion of the pleading designated

cross-bill, granted the wife leave to amend the portion of the

pleading designated answer, and did not expressly address the

portion of the wife's pleading that was designated grounds of

defense, which contained a request for support and distribution

of property.   Thus, we cannot conclude that the wife's request

for spousal support in her grounds of defense was stricken by

the trial judge.   Indeed, in that same order, the trial judge


                               - 4 -
awarded the wife pendente lite spousal support.    Cf. Boyd, 2 Va.

App. at 18, 340 S.E.2d at 579 (noting the absence of either a

request or order for pendente lite support).     Furthermore, when

the trial judge awarded pendente lite support the husband did

not object to the grounds of defense as a pleading inappropriate

to an action in equity.   The pleading was not challenged as to

form; it was not stricken, and it gave the husband notice of the

claim for support.   Therefore, we find no error in the trial

judge's reservation to the wife of a right to spousal support in

the future.

                     Attorney's Fees and Costs

     Because we find husband's appeal to be without merit, we deny

his request for attorney's fees and costs incurred on this appeal.

See O’Loughlin v. O’Loughlin, 23 Va. App. 690, 479 S.E.2d 98

(1996).

     Accordingly, the decree is summarily affirmed.

                                                           Affirmed.




                               - 5 -